TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-07-00537-CV


               In re Zega Companies and Citgo Trustees, Cayman Corporations


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relators’ petition for writ of mandamus having been withdrawn, the only request for

relief that remains in this original proceeding is the relators’ petition for writ of prohibition. Relators

have filed a motion requesting that the petition for writ of prohibition be dismissed. See Tex. R.

App. P. 42.1(a)(1). At the time relators’ motion was filed, this Court was on notice that the

underlying proceeding had been removed to federal court on October 19, 2007. If a case has been

removed to federal court, this Court may not take any further action unless and until the case is

returned to state court. See Meyerland Co. v. FDIC, 848 S.W.2d 82 (Tex. 1993). We have

subsequently received notice that the underlying proceeding was remanded to state court on

October 25, 2007. As a result, we grant relators’ motion and dismiss the petition for writ of

prohibition. All other motions in this original proceeding are dismissed as moot.



                                                 ___________________________________________

                                                 Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed

Filed: November 16, 2007